Citation Nr: 0125658	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
status post left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from July 1978 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied a compensable rating for 
the appellant's service-connected status post left inguinal 
herniorrhaphy.

A preliminary review of the record shows the appellant 
requested a hearing concerning his appeal, and a hearing was 
scheduled for March 2001.  The RO also notified him of the 
date, time, and location of the hearing.  But he canceled it 
and requested, instead, that VA proceed with his appeal based 
on the evidence already of record.  Accordingly, the RO 
forwarded his appeal on to the Board.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's status post left inguinal herniorrhaphy 
is currently manifested by well-healed scars, with subjective 
complaints of pain, but without any objective clinical 
evidence of associated functional impairment.


CONCLUSION OF LAW

The criteria have not been met for a compensable rating for 
the appellant's status post left inguinal herniorrhaphy.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.114, Diagnostic Code 7338-7529 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a careful and considered review of the evidence, 
the Board is of the opinion that the present level of 
impairment of the appellant's service-connected status post 
left ingiunal herniorrhaphy does not warrant a higher rating.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Separate diagnostic codes identify 
the various disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. §§ 4.1, 4.10 (2001).  Therefore, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

In considering the severity of the disability, the Board has 
reviewed the appellant's medical history.  38 C.F.R. §§ 4.1, 
4.2 (2001).  The assigned zero percent rating is based on the 
current extent of the disability, consequently, the focus of 
the Board's inquiry will be on the recent evidence, which is 
the most probative source of information as to the current 
extent of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  Evaluation of the same "disability" or 
the same "manifestations" under various diagnoses, however, 
is prohibited.  38 C.F.R. § 4.14 (2001).  The Court has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when an 
appellant has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). 

In this case, the appellant's service-connected status post 
left inguinal herniorrhaphy is presently rated as zero 
percent disabling under Diagnostic Codes 7338-7529.

A noncompensable rating is assigned under Diagnostic Code 
7338 for an inguinal hernia which has not been operated upon, 
but which is remediable.  A small, reducible hernia, or one 
without true hernia protrusion is also assigned a zero 
percent rating under this code.  A postoperative, recurrent 
inguinal hernia which is readily reducible and well supported 
by a truss or belt warrants a 10 percent evaluation.  A 30 
percent rating is assigned for a small, postoperative, 
recurrent hernia or an unoperated irremediable hernia, not 
well supported by truss, or not readily reducible.  38 C.F.R. 
§ 4.115, Diagnostic Code 7338.

Under Diagnostic Code 7529, benign neoplasms of the 
genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.

Based upon a review of the evidence of record in this case, 
the Board finds that the appellant's status post left 
inguinal herniorrhaphy is not manifested by symptomatology 
that warrants a higher, i.e., compensable rating.  Although 
his medical history is significant for a left inguinal 
hernia, for which he twice underwent surgery (herniorrhaphy) 
in 1978 and 1979, the objective clinical findings that have 
been noted on VA examinations during the years since do not 
show that he has any residual functional impairment.

The veteran complained of experiencing chronic pain in his 
left testicle during a VA genitourinary examination in 
November 1999.  And during that evaluation, he also reported 
a history of other symptoms, too, including difficulty with 
sexual intercourse, occasional dysuria, night frequency times 
two, and small quantity urinary incontinence since his 
surgery in 1978.  But the results of the objective physical 
examination were far less significant; the only clinical 
finding of note was some "mild" tenderness in his left 
testicle.

The diagnosis following a VA digestive examination in 
November 1999 was status post left inguinal herniorrhaphy 
times two (in 1978 and 1979) with recurrence.  The appellant 
again complained of pain in the area of his inguinal scar, 
which he said was particularly symptomatic during rainy 
weather, prolonged walking, heavy lifting, or sexual 
intercourse.  On objective physical examination, however, his 
scars were described as "fading" and, although they 
were keloided and moderately-to-very tender on palpation, 
they nonetheless were reducible upon Valsalva maneuver.  
There also was no indication of the need for a truss or belt 
for support.

During a more recent VA examination in April 2001, the 
diagnosis was status post left inguinal herniorrhaphy.  But 
the examining VA physician also indicated the hernia scars 
were "well healed," although the veteran continued to have 
some urine incontinence episode urgency.  He had presented 
with complaints of pain in his left groin with reported 
episodes of sweating, a tingling sensation, and polyuria.  
The examiner, however, noted no significant findings during 
his objective physical examination-other than the veteran' 
subjective complaints, and he indicated that a review of the 
veteran's VA outpatient records disclosed no treatment 
pertinent to his service-connected disability at issue.  
Those records incidentally, which are dated from November 
1999 to March 2001, documented continued complaints of 
testicular discomfort.

Based on the evidence discussed above, the Board finds that 
there is no objective clinical confirmation of the criteria 
necessary for a compensable rating under Diagnostic Code 
7338.

Furthermore, the Board finds that the surgical scarring does 
not provide a basis upon which to assign a separate 
compensable rating.  During the November 1999 VA examination, 
the appellant was evaluated with two fading scars in his 
left inguinal area, one measuring approximately four 
centimeters in length and one centimeter in width, with 
moderate tenderness to palpation.  The other scar, located 
near the penis, measured two centimeters in length and one 
centimeter in width, with keloid formation and bulging.  The 
examiner indicated that this scar was very tender to 
palpation, but it nevertheless was reducible upon Valsalva 
maneuver.  Moreover, during the more recent VA examination in 
April 2001, the evaluating physician indicated those scars at 
the surgical site are well healed, and he did not mention any 
objective clinical indications of pain associated with them.  
The medical examination reports also do not mention any 
limitation of motion of the upper or lower extremities, and 
there is no restriction of the spine attributable to the 
scarring.  Rather, the appellant has disc disease that 
apparently is due to a 
work-related incident.  There also were no signs of muscular 
weakness or atrophy.

The Board therefore concludes that, because there is no 
indication of poor scar nourishment or of repeated 
ulceration, and there is no indication of a superficial scar 
that is tender and painful on objective demonstration, 
Diagnostic Codes 7803 and 7804 are not for application.  
Moreover, the Board notes that, although the appellant has 
reported complaints of pain while bending and heavy lifting, 
there is no objective evidence which shows that his scars are 
productive of any actual functional limitation.  As 
indicated, VA examinations have not shown signs of limitation 
of motion of the upper or lower extremities or restriction of 
the spine attributable to the residual scarring associated 
with the herniorrhaphy.  Therefore, Diagnostic Code 7805 is 
not for application.

The medical and other evidence in this case is not 
approximately evenly balanced for and against the claim; 
rather, the preponderance of the evidence is against the 
claim.  Thus, the reasonable doubt doctrine does not apply, 
and the claim for a higher rating must be denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  In reaching this 
decision, the Board has given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, regardless of whether they actually were 
raised by the appellant, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds, though, 
that none of those provisions would provide a legal basis for 
a higher rating in this instance.

With regard to the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), the Board notes that the appellant and his 
representative were given notice of the information and 
medical evidence necessary to substantiate his claim by 
virtue of the rating decision, Statement of the Case (SOC), 
and Supplemental Statement of the Case (SSOC).  The record 
reflects that the RO also has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant in support of his claim.  Specifically, the RO has 
obtained VA outpatient treatment records.  In addition, the 
appellant underwent further VA examination in April 2001.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the appellant in this case 
and further development is not warranted.  Accordingly, the 
Board finds that all relevant facts have been properly 
developed and no further assistance to the appellant is 
required to comply with the duty to assist.  VCAA, see 
regulatory changes at 66 Fed. Reg. 25620, 25620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326).

In its review of this matter, the Board has considered the 
lay assertions of the appellant.  In the context of this 
case, the appellant maintains that his service-connected 
status post left inguinal herniorrhaphy is manifested by 
symptomatology greater than the currently assessed zero 
percent evaluation.  But lay statements are considered to be 
competent evidence only when describing symptoms of a disease 
or disability or an event.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Assertions regarding the severity of the 
appellant's symptoms, on the other hand, must be viewed in 
conjunction with the objective medical evidence of record.  
In 

this regard, the Board has concluded that the severity of the 
symptoms reported by the appellant is not consistent with the 
objective medical evidence and, therefore, does not warrant a 
higher rating evaluation.


ORDER

An increased evaluation for status post left inguinal 
herniorrhaphy is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

